Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: Please cancel claims 23-28 to the withdrawn claims. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Picozza et al. (US 5,282,543) in combination with Nakahana et al. (US 2012/0087848), does not disclose “a heat sealing product suitable for sealing a plurality of individual containers, said heat sealing product comprising: (i) a plurality of discrete individual heat-activated adhesive seals set out in a heat-activated seal layer of heat-activated sealing material in a configuration substantially corresponding to the shape and configuration of the containers to be sealed, the size and shape of the discrete individual heat seals corresponding substantially to the size and shape of the tops of the individual containers to be sealed; (ii) a peelable support film layer coated on one side with a low tack adhesive, the low tack adhesive serving to hold the discrete individual heat-activated adhesive seals in place on the support film layer in the desired configuration prior to the sealing process; wherein the heat sealing product is devoid of any heat-activated sealing material around the individual heat-activated adhesive seals and devoid of any heat-activated sealing material between the individual heat-activated adhesive seals, waste material of the heat-activated seal layer not required in the individual heat-activated adhesive seals having been removed, resulting in discrete interstitial gaps between the individual heat-activated adhesive seals”. 
Picozza et al. disclose a heat sealing product for sealing a plurality of individual containers (abstract). The covers are in a configuration substantially corresponding to the shape and configuration of the tubes to be sealed.  However, Picozza et al. fails to disclose that the heat seals are applied to a peelable support film that can be removed after sealing individual containers. The cover and heated platen are present until the individual containers are to be open, then the entirety of the cover and heated platen are removed all at once to uncap all the tubes after the PCR process. Thus, Picozza et al. do not teach discrete individual heat seals set out in a heat seal layer of heat sealing material nor does Picozza et al. disclose heat-activated adhesive seals. Nakahana et al. was used to cure the deficiencies in Picozza et al. 
Nakahana et al. teaches a heat sealable sheet and a peelable release sheet. However, Nakahana et al. does not teach removal of waste material of the heat seal layer such that the heat sealing product is devoid of any heat sealing material around the individual heat seals and devoid of any heat sealing material between the individual heat seals. Thus, Nakahana et al. does not cure the deficiencies of Picozza et al. The prior art does not provide motivation to look to the prior art to form a heat sealing product that is devoid of any heat-activated sealing material around the individual heat-activated adhesive seals and devoid of any heat-activated sealing material between the individual heat-activated adhesive seals, waste material of the heat-activated seal layer not required in the individual heat-activated adhesive seals having been removed, resulting in discrete interstitial gaps between the individual heat-activated adhesive seals. Thus, the examiner finds the claims allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN S HOCK/Primary Examiner, Art Unit 1782